Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the method comprising: 
configuring a hybrid data processing environment comprising a classical computing system and a quantum computing system; 
producing a configuration of a first quantum circuit from the classical computing system, the first quantum circuit being executable using the quantum computing system; 
executing, using the quantum computing system, the first quantum circuit; 
scoring, to produce a first score, a result of executing the first quantum circuit;  
identifying, using a pattern recognition technique, a portion of the first quantum circuit that can be transformed using a first transformation operation to satisfy a constraint on the quantum circuit design; 
transforming, to a second quantum circuit according to the first transformation operation, the portion, wherein the first transformation operation comprises reconfiguring a gate in the first quantum circuit such that a qubit used in the gate complies with the constraint on the quantum circuit design while participating in the second quantum circuit; and 
executing, using the quantum computing system, the second quantum circuit
features as recited in independent claim 1. Similar language is used in other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182